Citation Nr: 0506730	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  94-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral weak foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a low back 
disorder, as secondary to service-connected bilateral weak 
foot disability.

3.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected bilateral weak 
foot.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active service from August 1942 to February 
1946.

This appeal arose from December 1992 and May 1994 rating 
decisions by the Department of Veterans Affairs (VA) Boston, 
Massachusetts, Regional Office (RO).  The former denied an 
increased rating for bilateral weak foot and found no new and 
material evidence to reopen a claim for compensation for a 
low back disability secondary to the service-connected 
bilateral foot disability.  The latter denied secondary 
service connection for disability of the right knee secondary 
to the service-connected bilateral foot disability and also 
found no direct service connection for the right knee 
disorder.  The Board issued a decision in January 2000 
finding new and material evidence to reopen the low back 
claim on a secondary basis and remanded that matter on the 
merits for further development.  Also in that decision, the 
Board denied service connection for a right knee disorder on 
a direct basis, and remanded the claim of service connection 
for the a right knee disorder on a secondary basis, as well 
as the claim for an increased rating for bilateral weak foot.  

Thus, the issues on appeal are entitlement to service 
connection for a low back disorder on a secondary basis, 
entitlement to service connection for a right knee disorder 
on a secondary basis, and entitlement to an increased rating 
for bilateral weak foot.  These issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

This matter must be returned to the RO for compliance with 
the previous remand, consistent with Stegall v. West, 11 Vet. 
App. 268 (1998).  That decision provides that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  Id. at 270-
271.  Specific matters outlined in the remand, as 
instructions by the Board, were not addressed.

In this regard, the veteran was afforded an examination by a 
VA medical contractor in July 2000.  The remand instructions 
regarding the claim of secondary service connection required 
that the examiner state whether it is at least as likely as 
not that the appellant's right knee and low back conditions 
were caused or aggravated by his service-connected bilateral 
weak feet, including as a result of any falls associated 
therewith or mechanical compensations the veteran may have 
made.  The examination report reflects a negative opinion as 
to direct causation but does not address aggravation.  Thus, 
the RO must return the file to the physician who conducted 
the examination in July 2000 and request that the examiner 
prepare an addendum addressing the issue of aggravation.  If 
the examiner is not available, another physician should 
review the claims folder and offer an opinion in this matter.  

Additionally, the veteran was most recently afforded a VA 
examination of his feet in July 2000.  In November 2002, he 
submitted a statement reporting that the condition was 
"getting worse."  He reported increased pain in his feet.  
Considering his statement, and as there has been no 
examination of the service-connected weak foot condition for 
almost five years, another examination should be scheduled.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In September 2004, the veteran's son, who holds a durable 
power of attorney on his father's behalf, reported that the 
veteran had a diagnosis of Alzheimer's disease and had been 
suffering from progressive dementia for the past 10 years.  
He noted that the veteran was mentally disorganized and was 
in fact a very poor historian due to this disease process.  
He also provided signed release forms so that VA could obtain 
the veteran's private medical records.  These were not fully 
filled out.  In the Board's January 2000 remand, the Board 
requested that the veteran provide a list of sources who 
treated him for any right knee and low back injuries at the 
time they occurred, i.e., Lahey Clinic (Dr. Fager), Lawrence 
General Hospital, Dr. Pomerantz, and Dr. Kiernan (1980 
forward).  Also, it requested that the veteran provide a list 
of sources who have treated his service-connected foot 
disorder since 1998.  Appropriate releases were requested 
from the veteran.  On remand, the RO should request that the 
veteran's son properly complete these forms, listing the 
names and addresses of the health care providers, so that VA 
can obtain the records identified and specified in the 
earlier remand.  

Accordingly, and consistent with controlling case law, this 
case is REMANDED to the RO for the following actions:

1.  Request that the veteran (through his son 
who holds a durable power of attorney) 
provide a properly executed release form for 
all private sources who treated him for any 
right knee and low back injuries at the time 
they occurred, including but not limited to 
Lahey Clinic (Dr. Fager), Lawrence General 
Hospital, Dr. Pomerantz, and Dr. Kiernan 
(1980 forward).  Thereafter, request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  Also, make arrangements to obtain the 
veteran's updated VA treatment records, dated 
since July 2004.

2.  After the foregoing records have been 
obtained, schedule the veteran for an 
appropriate VA examination for evaluation of 
his bilateral weak foot disorder.  The 
examiner should identify all residuals 
attributable to the veteran's service-
connected bilateral weak feet.  The examiner 
must diagnose any underlying pathology or 
condition underlying the weak foot condition, 
and to state the severity of any findings in 
detail, i.e., depressed arches, atonic 
muscles of the feet, prominence of the 
metatarsal heads, marked thickening of skin, 
hammer toe of the second to fourth toes 
bilaterally, hallux valgus, arthritis. 

The examiner should note the range of motion 
for the feet and should state what is 
considered normal range of motion.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare- ups or when 
the feet are used repeatedly.  All limitation 
of function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  Each foot should be 
assessed separately.

Additionally, the examiner should distinguish 
any finding of pain, fatigability, and 
weakness, attributable to lumbar 
radiculopathy from those attributable to the 
foot pathology, if possible. 

Any indications that the veteran's complaints 
of pain or other symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed in 
the examination report.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.

3.  Return the claims folder to the examiner 
who performed the July 2000 VA contractor 
examination of the low back and right knee, 
or a suitable substitute of the physician is 
unavailable.  The examiner should be provided 
a copy of this remand together with the 
veteran's entire claims folder.  

The examiner should prepare an addendum to 
the July 2000 examination report stating 
whether it is at least as likely as not that 
the veteran's right knee and low back 
conditions were aggravated by his service-
connected bilateral weak feet, including as a 
result of any falls associated therewith or 
mechanical compensations the veteran may have 
made.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  Ask 
the examiner to state in the report if the 
claims folder was reviewed.  

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report and addendum.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remain 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


